Exhibit 10.2
 
 
 


 
Home Treasure Finders Inc
3412 W 62nd Ave
Denver, CO 80221
Phone: (720)273-2398 Fax: (720)890-8885


 
 1     The printed portions of this form, except differentiated additions, have
been approved by the Colorado Real Estate Commission.
 2      (CBS4-8-13) (Mandatory 1-14)
 3
 4      THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD
CONSULT LEGAL AND TAX OR
 5      OTHER COUNSEL BEFORE SIGNING.
 6
 7                                  CONTRACT TO BUY AND SELL REAL ESTATE
 8                                                                      (LAND)
 9                                                               (x Property
with No Residences)
10                                     (❑ Property with Residences-Residential
Addendum Attached)
11
12
13                                                                                                                                       Date:
March 15, 2014
14                                                                      AGREEMENT
15        1.  AGREEMENT. Buyer, identified in § 2.1, agrees to buy, and Seller,
identified in § 2.3, agrees to sell, the Property
16        described below on the terms and conditions set forth in this contract
(Contract).

 
17       2.   PARTIES AND PROPERTY.
18             2.1.   Buyer. Buyer, JDONE LLC, will take title to the Property
19        described below as ❑ Joint Tenants ❑ Tenants In Common ❑ Other BUYER
TO NOTIFY TITLE 72 HOURS PRIOR
    TO CLOSING.
                20                  2.2.  Assignability and Inurement. This
Contract x Is ❑ Is Not assignable by Buyer without Seller's prior written
    21        consent. Except as so restricted, this Contract inures to the
benefit of and is binding upon the heirs, personal representatives,
    22        successors and assigns of the parties.
    23             2.3.  Seller. Seller, Os Rosemary LLC, is the current owner
of the
    24        Property described below.
    25             2.4.  Property. The Property is the following legally
described real estate in the County of Adams, Colorado:
    26        SECT, TWN, RNG: 28-2-67 DESC:  PARCEL A THAT PT OF THE SW4 OF SEC
28 DESC AS FOLS BEG AT
   THE W 1/4 COR OF SD SEC 28 TH N 89D 25M 24S E 1005/05 FT TO THE TRUE POB SD
PT BEING
   ON THE E ROW LN OF ROSEMARY S T TH CONT ALG THE N LN OF S1) SW4 N 89D 25M 24S
E 315/52
   FT TH S 000 16M 57S W 663/45 FT TH S 89D 32M 23S W 317/99 FT TO A PT ON THE E
ROW LN OF ROSEMARY ST TH N 000 
   29M 47S E 662/85 FT TO THE TRUE POB EXC THE N 30 FT AND THE S 30 FT OF SD
PARC FOR RD PURPOSES 5A
      27
    28
    29
                8350 Rosemary St         Commerce City        Colorado    
  80022
    30  known as
No.                                                                                                                                                                                                                  
    31             Street
Address                                                     City                            State        Zip

 
    32        together with the interests, easements, rights, benefits,
improvements and attached fixtures appurtenant thereto, and all interest of
    33        Seller in vacated streets and alleys adjacent thereto, except as
herein excluded (Property).
    34             2.5.  Inclusions. The Purchase Price includes the following
items (Inclusions):
    35                     2.5.1.  Fixtures. All fixtures attached to the
Property on the date of this Contract.
    36        Other Fixtures: NA
    37
    38
    39        If any fixtures are attached to the Property after the date of
this Contract, such addition  fixtures are also included in the Purchase
    40        Price.
    41                   2.5.2.  Personal Property. If on the Property, whether
attached or not, on th date of this Contract, the following
    42        items are included:
    43    NA
 
 

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 1 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
44    
45        Other Personal Property: NA
46
47
48                  The Personal Property to be conveyed at Closing must be
conveyed by Seller free and clear of all taxes (except
49'        personal property taxes for the year of Closing), liens and
encumbrances, except NA.
50        Conveyance will be by bill of sale or other applicable legal
instrument.
51                   2.5.3.  Trade Fixtures. With respect to trade fixtures,
Seller and Buyer agree as follows:
52        NA
53
54                  The Trade Fixtures to be conveyed at Closing will be
conveyed by Seller free and clear of all taxes (except personal
55        property taxes for the year of Closing), liens and encumbrances,
except NA. Conveyance
56        will be by bill of sale or other applicable legal instrument.
57              2.6.  Exclusions. The following items are excluded (Exclusions):
58        NA
59
60        2.7.  Water Rights, Well Rights, Water and Sewer Taps.
61        r   2.7.1 Deeded Water Rights. The following legally described water
rights:
62
63
64        Any deeded water rights will be conveyed by a good and
sufficient                                                 deed at Closing.
65        ❑              2.7.2.  Other Rights Relating to Water. The following
rights relating to water not included in §§2.7.1, 2.7.3,
66        2.7.4 and 2.7.5, will be transferred to Buyer at Closing:
67
68
69
70        ❑              2.7.3.  Well Rights. Seller agrees to supply required
information to Buyer about the well. Buyer understands that
71        if the well to be transferred is a "Small Capacity Well" or a
"Domestic Exempt Water Well" used for ordinary household purposes,
72        Buyer must, prior to or at Closing, complete a Change in Ownership
form for the well. If an existing well has not been registered
73        with the Colorado Division of Water Resources in the Department of
Natural Resources (Division), Buyer must complete a
74        registration of existing well form for the well and pay the cost of
registration. If no person will be providing a closing service in
75        connection with the transaction, Buyer must file the form with the
Division within sixty days after Closing. The Well Permit # is
76                                                             .
77        ❑              2.7.4.  Water Stock Certificates. The water stock
certificates to be transferred at Closing are as follows:
78
79
80                   2.7.5.  Water and Sewer Taps. Note: Buyer is advised to
obtain, from the provider, written confirmation of
81        the amount remaining to be paid, if any, time and other restrictions
for transfer and use of the taps.
82                   2.7.6.  Conveyance. If Buyer is to receive any rights to
water pursuant to § 2.7.2 (Other Rights Relating to Water),
83        § 2.7.3 (Well Rights), or § 2.7.4 (Water Stock Certificates), Seller
agrees to convey such rights to Buyer by executing the
84        applicable legal instrument at Closing.
85                   2.8.  Growing Crops. With respect to growing crops, Seller
and Buyer agree as follows:
86
87
 
88        3.  DATES AND DEADLINES.


Item No.
Reference
Event
Date or Deadline
1
§ 4.3
    Alternative Earnest Money Deadline
March18, 2014
    Title  
2
§ 8.1
    Record Title Deadline
March21, 2014
3
§ 8.2
    Record Title Objection Deadline
March24, 2014
4
§ 8.3
    Off-Record Title Deadline
March24, 2014
5
§ 8.3
    Off-Record Title Objection Deadline
March26, 2014


 

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 2 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
6
§ 8.4
    Title Resolution Deadline
March 27, 2014
7
§ 8.6
    Right of First Refusal Deadline
     
Owners' Association
 
8
§ 7.3
    Association Documents Deadline
 
9
§ 7.4
    Association Documents Objection Deadline
     
Seller's Property Disclosure
 
10
§10.1
    Seller's Property Disclosure Deadline
March 21, 2014
   
Loan and Credit
 
11
§ 5.1
    Loan Application Deadline
March 21, 2014
12
§ 5.2
    Loan Objection Deadline
March 28, 2014
13
§ 5.3
    Buyer's Credit Information Deadline
March17, 2014
14
§ 5.3
    Disapproval of Buyer's Credit Information Deadline
March 28, 2014
15
§ 5.4
    Existing Loan Documents Deadline
 
16
§ 5.4
Existing Loan Documents Objection Deadline
 
17
§ 5.4
Loan Transfer Approval Deadline
 
18
§ 4.7
Seller or Private Financing Deadline
March 28, 2014
   
Appraisal
 
19
§ 6.2
Appraisal Deadline
NA
20
§ 6.2
Appraisal Objection Deadline
NA
   
Survey
 
21
§ 9.1
Current Survey Deadline
April16, 2014
22
§ 9.2
Current Survey Objection Deadline
April18, 2014
23
§ 9.3
Current Survey Resolution Deadline
April21, 2014
   
Inspection and Due Diligence
 
24
§ 10.2
Inspection Objection Deadline
April20, 2014
25
§ 10.3
Inspection Resolution Deadline
April21, 2014
26
§ 10.5
Property Insurance Objection Deadline
April21, 2014
27
§ 10.6
Due Diligence Documents Delivery Deadline
March31, 2014
28
§ 10.6
Due Diligence Documents Objection Deadline
April4, 2014
29
§ 10.6
Due Diligence Documents Resolution Deadline
April 20, 2014
30
§ 10.6
Environmental Inspection Objection Deadline
April 20, 2014
31
§ 10.6
ADA Evaluation Objection Deadline
 
32
§ 10.7
Conditional Sale Deadline
 
33
§ 11.1
Tenant Estoppel Statements Deadline
 
34
§ 11.2
Tenant Estoppel Statements Objection Deadline
     
Closing and Possession
 
35
§ 12.3
Closing Date
April 30, 2014
36
§ 17
Possession Date
April 30, 2014
37
§17
Possession Time
IMMEDIATELY AFTER DOD
38
§ 28
Acceptance Deadline Date
March17, 2014
39
§ 28
Acceptance Deadline Time
11:55 PM

 
89             3.1.  Applicability of Terms. Any box checked in this Contract
means the corresponding provision applies. Any box,
90        blank or line in this Contract left blank or completed with the
abbreviation "N/A", or the word "Deleted" means such provision,
91        including any deadline, is not applicable and the corresponding
provision of this Contract to which reference is made is deleted.
92        The abbreviation "MEC" (mutual execution of this Contract) means the
date upon which both parties have signed this Contract.
 
93        4.    PURCHASE PRICE AND TERMS.
94             4.1.  Price and Terms. The Purchase Price set forth below is
payable in U.S. Dollars by Buyer as follows:






 

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 3 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
Item No.
Reference
Item
Amount
Amount
1
§ 4.1
Purchase Price
 $        420,000.00
 
2
§ 4.3
Earnest Money
 
 $        4,200.00
3
§ 4.5
New Loan
   
4
§ 4.6
Assumption Balance
   
5
§ 4.7
Private Financing
   
6
§ 4.7
Seller Financing
 
 $    315,000.00
7 8
       
9
§ 4.4
Cash at Closing
 
 $       100,800.00
10
TOTAL
$
 $        420,000.00
 $       420,000.00

 
95              4.2.   Seller Concession. Seller, at Closing, will credit, as
directed by Buyer, an amount of $ NA to assist
96        with any or all of the following: Buyer's closing costs (Seller
Concession). Seller Concession is in addition to any sum Seller has
97        agreed to pay or credit Buyer elsewhere in this Contract. Seller
Concession will be reduced to the extent it exceeds the aggregate
98        of what is allowed by Buyer's lender as set forth in the Closing
Statement, Closing Disclosure or HUD- 1, at Closing.
99             4.3.   Earnest Money. The Earnest Money set forth in this
section, in the form of BUSINESS CHECK, will be
100         payable to and held by TBD TITLE CO (Earnest Money Holder), in its
trust account, on behalf of both
101         Seller and Buyer. The Earnest Money deposit must be tendered, by
Buyer, with this Contract unless the parties mutually agree to
102         an Alternative Earnest Money Deadline (§ 3) for its payment. The
parties authorize delivery of the Earnest Money deposit to the
103         company conducting the Closing (Closing Company), if any, at or
before Closing. In the event Earnest Money Holder has agreed
104         to have interest on Earnest Money deposits transferred to a fund
established for the purpose of providing affordable housing to
105         Colorado residents, Seller and Buyer acknowledge and agree that any
interest accruing on the Earnest Money deposited with the
106         Earnest Money Holder in this transaction will be transferred to such
fund.
107                    4.3.1.   Alternative Earnest Money Deadline. The deadline
for delivering the Earnest Money, if other than at the
108         time of tender of this Contract, is as set forth as the Alternative
Earnest Money Deadline (§ 3).
109                    4.3.2.  Return of Earnest Money. If Buyer has a Right to
Terminate and timely terminates, Buyer is entitled to
110         the return of Earnest Money as provided in this Contract. If this
Contract is terminated as set forth in § 25 and, except as provided
111          in § 24, if the Earnest Money has not already been returned
following receipt of a Notice to Terminate, Seller agrees to execute
112         and return to Buyer or Broker working with Buyer, written mutual
instructions (e.g., Earnest Money Release form), within three
113          days of Seller's receipt of such form.
114               4.4.  Form of Funds; Time of Payment; Available Funds.
115                    4.4.1.  Good Funds. All amounts payable by the parties at
Closing, including any loan proceeds, Cash at Closing
1 16             and closing costs, must be in funds that comply with all
applicable Colorado laws, including electronic transfer funds, certified
117              check, savings and loan teller's check and cashier's check
(Good Funds).
118                    4.4.2.  Time of Payment; Available Funds. All funds,
including the Purchase Price to be paid by Buyer, must be
119         paid before or at Closing or as otherwise agreed in writing between
the parties to allow disbursement by Closing Company at
120         Closing OR SUCH NONPAYING PARTY WILL BE IN DEFAULT. Buyer represents
that Buyer, as of the date of this
121         Contract,    Does ❑ Does Not have funds that are immediately
verifiable and available in an amount not less than the amount
122         stated as Cash at Closing in § 4.1.
123               4.5.  New Loan.
124                    4.5.1.  Buyer to Pay Loan Costs. Buyer, except as
provided in § 4.2, if applicable, must timely pay Buyer's loan
125         costs, loan discount points, prepaid items and loan origination
fees, as required by lender.
126                    4.5.2.  Buyer May Select Financing. Buyer may pay in cash
or select financing appropriate and acceptable to
127         Buyer, including a different loan than initially sought, except as
restricted in § 4.5.3 or § 30 (Additional Provisions).
128                    4.5.3.   Loan Limitations. Buyer may purchase the
Property using any of the following types of loans:
129         ❑ Conventional ® Other SELLER FINANCING.
130              4.6.  Assumption. Buyer agrees to assume and pay an existing
loan in the approximate amount of the Assumption
131         Balance set forth in § 4.1, presently payable at
$                               per          including principal and interest
132         presently at the rate of        % per annum, and also including
escrow for the following as indicated: ❑ Real Estate Taxes
133         ❑ Property Insurance Premium and
❑                                                                              .
134               Buyer agrees to pay a loan transfer fee not to exceed
$                . At the time of assumption, the new interest rate will
135         not exceed                        % per annum and the new payment
will not exceed $                per          principal and
136         interest, plus escrow, if any. If the actual principal balance of
the existing loan at Closing is less than the Assumption Balance,
137         which causes the amount of cash required from Buyer at Closing to be
increased by more than $             , then Buyer has
138         the Right to Terminate under § 25.1, on or before Closing Date (§
3), based on the reduced amount of the actual principal balance.


 

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 4 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
139            Seller ❑ Will ❑ Will Not be released from liability on said loan,
If applicable, compliance with the requirements for
140         release from liability will be evidenced by delivery ❑ on or before
Loan Transfer Approval Deadline (§ 3) ❑ at Closing of
141         an appropriate letter of commitment from lender. Any cost payable
for release of liability will be paid by
142         in an amount not to exceed $                     .
143               4.7.  Seller or Private Financing.
144         WARNING: Unless the transaction is exempt, federal and statelaws
impose licensing, other requirements and restrictions on
145         sellers and private financiers. Contract provisions on financing and
financing documents, unless exempt, should be be prepared by a
146         licensed Colorado attorney or licensed mortgage loan originator.
Brokers should not prepare or advise the parties on the specifics
147         of financing, including whether or not a party is exempt from the
law.
148                    4.7.1.   Seller Financing. If Buyer is to pay all or any
portion of the Purchase Price with Seller financing (§ 4.I),
149         x Buyer ❑ Seller will deliver the proposed Seller financing
documents to the other party on or before 7 days before
    150         Seller or Private Financing Deadline (§ 3).
151                           4.7.1.1.  Seller May Terminate. If Seller is to
provide Seller financing (§ 4.1), this Contract is conditional
152         upon Seller determining whether such financing is satisfactory to
the Seller, including its payments, interest rate, terms, conditions,
    153         cost and compliance with the law. Seller has the Right to
Terminate under § 25.1, on or before Seller or Private Financing
    154         Deadline (§3), if such Seller financing is not satisfactory to
the Seller, in Seller's sole subjective discretion.
155                    4.7.2.  Buyer May Terminate. If Buyer is to pay all or
any portion of the Purchase Price with Seller or private
156         ifnancing (§ 4.1), this Contract is conditional upon Buyer
determining whether such financing is satisfactory to the Buyer,
157         including its availability, payments, interest rate, terms,
conditions and cost. Buyer has the Right to Terminate under § 25.1, on or
158         before Seller or Private Financing Deadline (§ 3), if such Seller or
private financing is not satisfactory to Buyer, in Buyer's sole
159         subjective discretion.
160
161                                                            TRANSACTION
PROVISIONS
 
162         5.  FINANCING CONDITIONS AND OBLIGATIONS.
163               5.1.  Loan Application. If Buyer is to pay all or part of the
Purchase Price by obtaining one or more new loans (New
164         Loan), or if an existing loan is not to be released at Closing,
Buyer, if required by such lender, must make an application
verifiable                       
164         Loan), or if an existing loan is not to be released at Closing,
Buyer, if required by such lender, must make an application verifiable
165         by such lender, on or before Loan Application Deadline (§ 3) and
exercise reasonable efforts to obtain such loan or approval.
166               5.2.  Loan Objection. If Buyer is to pay all or part of the
Purchase Price with a New Loan, this Contract is conditional
167         upon Buyer determining, in Buyer's sole subjective discretion,
whether the New Loan is satisfactory to Buyer, including its
168         availability, payments , interest rate, terms, conditions, and cost
of such New Loan. This condition is for the sole benefit of Buyer.
169         Buyer has the Right to Terminate under § 25.1, on or before Loan
Objection Deadline (§ 3), if the New Loan is not satisfactory to
170         Buyer, in Buyer's sole subjective discretion. IF SELLER IS NOT IN
DEFAULT AND DOES NOT TIMELY RECEIVE
171         BUYER'S WRITTEN NOTICE TO TERMINATE, BUYER'S EARNEST MONEY WILL BE
NONREFUNDABLE, except
172         as otherwise provided in this Contract (e.g., Appraisal, Title,
Survey).
173               5.3.   Credit Information. If an existing loan is not to be
released at Closing, this Contract is conditional (for the sole
174         benefit of Seller) upon Seller's approval of Buyer's financial
ability and creditworthiness, which approval will be at Seller's sole
175         subjective discretion. Accordingly: (1) Buyer must supply to Seller
by Buyer's Credit Information Deadline (§ 3), at Buyer's
176         expense, information and documents (including a current credit
report) concerning Buyer's financial, employment and credit
177         condition; (2) Buyer consents that Seller may verify Buyer's
financial ability and creditworthiness; and (3) any such information
178         and documents received by Seller must be held by Seller in
confidence, and not released to others except to protect Seller's interest
179         in this transaction. If the Cash at Closing is less than as set
forth in § 4.1 of this Contract, Seller has the Right to Terminate under
180         § 25.1, on or before Closing. If Seller disapproves of Buyer's
financial ability or creditworthiness, in Seller's sole subjective
181         discretion, Seller has the Right to Terminate under § 25.1, on or
before Disapproval of Buyer's Credit Information Deadline
182         (§ 3).
183               5.4.   Existing Loan Review. If an existing loan is not to be
released at Closing, Seller must deliver copies of the loan
184         documents (including note, deed of trust, and any modifications) to
Buyer by Existing Loan Documents Deadline (§ 3). For the
185         sole benefit of Buyer, this Contract is conditional upon Buyer's
review and approval of the provisions of such loan documents.
1 86         Buyer has the Right to Terminate under § 25.1, on or before
Existing Loan Documents Objection Deadline (§ 3), based on any
187         unsatisfactory provision of such loan documents, in Buyer's sole
subjective discretion. If the lender's approval of a transfer of the
188         Property is required, this Contract is conditional upon Buyer's
obtaining such approval without change in the terms of such loan,
189         except as set forth in § 4.6. If lender's approval is not obtained
by Loan Transfer Approval Deadline (§ 3), this Contract will
190         terminate on such deadline. Seller has the Right to Terminate under
§ 25.1, on or before Closing, in Seller's sole subjective
191         discretion, if Seller is to be released from liability under such
existing loan and Buyer does not obtain such compliance as set forth
192         in § 4.6.
 

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 5 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
193         6.  APPRAISAL PROVISIONS.
194               6.1.  Lender Property Requirements. If the lender imposes any
requirements or repairs (Requirements) to be made to
195         the Property (e.g., roof repair, repainting), beyond those matters
already agreed to by Seller in this Contract, Seller has the Right to
196         Terminate under § 25.1, (notwithstanding § 10 of this Contract), on
or before three days following Seller's receipt of the
197         Requirements, based on any unsatisfactory Requirements, in Seller's
sole subjective discretion. Seller's Right to Terminate in this
198         § 6.1 does not apply if, on or before any termination by Seller
pursuant to this § 6.1: (1) the parties enter into a written agreement
199         regarding the Requirements; or (2) the Requirements have been
completed; or (3) the satisfaction of the Requirements is waived in
200         writing by Buyer.
201               6.2.  Appraisal Condition. The applicable Appraisal provision
set forth below applies to the respective loan type set
202         forth in § 4.5.3, or if a cash transaction (i.e. no financing), §
6.2.1 applies.
203                    6.2.1.  Conventional/Other. Buyer has the sole option and
election to terminate this Contract if the Property's
204         valuation, determined by an appraiser engaged on behalf
of                                             is less than the Purchase Price.
205         The appraisal must be received by Buyer or Buyer's lender on or
before Appraisal Deadline (§ 3). Buyer has the Right to
206         Terminate under § 25.1, on or before Appraisal Objection Deadline (§
3), if the Property's valuation is less than the Purchase
207         Price and Seller's receipt of either a copy of such appraisal or
written notice from lender that confirms the Property's valuation is
208         less than the Purchase Price. This § 6.2.1 is for the sole benefit
of Buyer.
209               6.3.  Cost of Appraisal. Cost of any appraisal to be obtained
after the date of this Contract must be timely paid by
210          ❑ Buyer ❑ Seller. The cost of the appraisal may include any or all
fees paid to the appraiser, appraisal management company,
211         lender's agent or all three.
 
212       7.  OWNERS' ASSOCIATION. This Section is applicable if the Property is
located within a Common Interest
213         Community and subject to such declaration.
214               7.1.   Owners' Association Documents. Owners' Association
Documents (Association Documents) consist of the
215         following;
216      7.1.1. All Owners' Association declarations, articles of incorporation,
bylaws, articles of organization, operating
217   agreements, rules and regulations, party wall agreements;      
218                      7.1.2.           Minutes of most recent annual owners'
meeting;
219                      7.1.3.           Minutes of any directors' or managers'
meetings during the six-month period immediately preceding the
220            date of this Contract. If none of the preceding minutes exist,
then the most recent minutes, if any (§§ 7.1.1, 7.1.2 and 7.1.3,
221   collectively, Governing Documents); and   
222                       7.14   The most recent financial documents which
consist of. (1) annual and most recent balance sheet, (2) annual
223         and most recent income and expenditures statement, (3) annual
budget, (4) reserve study, and (5) notice of unpaid assessments, if
224         any (collectively, Financial Documents).
225               7.2.  Common Interest Community Disclosure. THE PROPERTY IS
LOCATED WITHIN A COMMON
226         INTEREST COMMUNITY AND IS SUBJECT TO THE DECLARATION FOR SUCH
COMMUNITY. THE OWNER
227         OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNERS'
ASSOCIATION FOR THE
228         COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND
REGULATIONS OF THE
229         ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS WILL
IMPOSE FINANCIAL
230         OBLIGATIONS UPON THE OWNER OF THE PROPERTY, INCLUDING AN OBLIGATION
TO PAY
231         ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES NOT PAY THESE
ASSESSMENTS, THE
232         ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY AND POSSIBLY SELL IT
TO PAY THE DEBT. THE
233         DECLARATION, BYLAWS, AND RULES AND REGULATIONS OF THE COMMUNITY MAY
PROHIBIT THE
234         OWNER FROM MAKING CHANGES TO THE PROPERTY WITHOUT AN ARCHITECTURAL
REVIEW BY THE
235         ASSOCIATION (OR A COMMITTEE OF THE ASSOCIATION) AND THE APPROVAL OF
THE ASSOCIATION.
236         PURCHASERS OF PROPERTY WITHIN THE COMMON INTEREST COMMUNITY SHOULD
INVESTIGATE THE
237         FINANCIAL OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS
SHOULD CAREFULLY
238         READ THE DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND
REGULATIONS OF
239         THE ASSOCIATION.      7.3.  Association Documents to Buyer.
240               7.3.  Association Documents to Buyer.
241          ❑              7.3.1.  Seller to Provide Association Documents.
Seller will cause the Association Documents to be provided to
242         Buyer, at Seller's expense, on or before Association Documents
Deadline (§ 3).
243          ❑              7.3.2.  Seller Authorizes Association. Seller
authorizes the Association to provide the Association Documents to
244         Buyer, at Seller's expense.
245                     7.3.3.  Seller's Obligation. Seller's obligation to
provide the Association Documents is fulfilled upon Buyer's
246         receipt of the Association Documents, regardless of who provides
such documents.
247         Note: If neither box in this § 7.3 is checked, the provisions of §
7.3.1 apply.
248               7.4.   Conditional on Buyer's Review. Buyer has the right to
review the Association Documents. Buyer has the Right to

 
 

--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)    3/15/2014  12:15 
 Page 6 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
                                                                                                   

 
249         Terminate under § 25.1, on or before Association Documents Objection
Deadline (§ 3), based on any unsatisfactory provision in
250         any of the Association Documents, in Buyer's sole subjective
discretion. Should Buyer receive the Association Documents after
251         Association Documents Deadline (§ 3), Buyer, at Buyer's option, has
the Right to Terminate under § 25.1 by Buyer's Notice to
252         Terminate received by Seller on or before ten days after Buyer's
receipt of the Association Documents. If Buyer does not receive
253         the Association Documents, or if Buyer's Notice to Terminate would
otherwise be required to be received by Seller after Closing
254         Date (§ 3), Buyer's Notice to Terminate must be received by Seller
on or before Closing. If Seller does not receive Buyer's Notice
255         to Terminate within such time, Buyer accepts the provisions of the
Association Documents as satisfactory, and Buyer waives any
256         Right to Terminate under this provision, notwithstanding the
provisions of § 8.6 (Right of First Refusal or Contract Approval).
257
258         8.   TITLE INSURANCE, RECORD TITLE AND OFF-RECORD TITLE.
259               8.1.  Evidence of Record Title.
260        x            8.1.1.  Seller Selects Title Insurance Company. If this
box is checked, Seller will select the title insurance
261         company to furnish the owner's title insurance policy at Seller's
expense, On or before Record Title Deadline (§ 3), Seller must
262         furnish to Buyer, a current commitment for owner's title insurance
policy (Title Commitment), in an amount equal to the
263         Purchase Price, or if this box is checked,  
               ❑ an Abstract of Title certified to a current date. Seller will
cause the title insurance
264         policy to be issued and delivered to Buyer as soon as practicable at
or after Closing.
265          ❑              8.1.2.  Buyer Selects Title Insurance Company. If
this box is checked, Buyer will select the title insurance
266         company to furnish the owner's title insurance policy at Buyer's
expense. On or before Record Title Deadline (§ 3), Buyer must
267         furnish to Seller, a current commitment .for owner's title insurance
policy (Title Commitment), in an amount equal to the
268         Purchase Price.
269         If neither box in § 8.1.1 or § 8.1.2 is checked, § 8.1.1 applies.
270                     8.1.3.  Owner's Extended Coverage (OEC). The Title
Commitment x Will ❑ Will Not commit to delete or
271         insure over the standard exceptions which relate to: (1) parties in
possession, (2) unrecorded easements, (3) survey matters, (4)
272         unrecorded mechanics' liens, (5) gap period (effective date of
commitment to date deed is recorded), and (6) unpaid taxes,
273         assessments and unredeemed tax sales prior to the year of Closing
(OEC). If the title insurance company agrees to provide an
274         endorsement for OEC, any additional premium expense to obtain an
endorsement for OEC will be paid by ❑ Buyer ® Seller
275          ❑ One-Half by Buyer and One-Half by Seller ❑ Other
276         Note: The title insurance company may not agree to delete or insure
over any or all of the standard exceptions.
277                     8.1.4.   Title Documents. Title Documents consist of the
following: (1) copies of any plats, declarations,
278         covenants, conditions and restrictions burdening the Property, and
(2) copies of any other documents (or, if illegible, summaries of
279         such documents) listed in the schedule of exceptions (Exceptions) in
the Title Commitment furnished to Buyer (collectively, Title
280         Documents).
281                     8.1.5.   Copies of Title Documents. Buyer must receive,
on or before Record Title Deadline (§ 3) copies of all
282         Title Documents. This requirement pertains only to documents as
shown of record in the office of the clerk and recorder in the
283         county where the Property is located. The cost of furnishing copies
of the documents required in this Section will be at the expense
284         of the party or parties obligated to pay for the owner's title
insurance policy.
285                     8.1.6.   Existing Abstracts of Title. Seller must
deliver to Buyer copies of any abstracts of title covering all or any
286         portion of the Property (Abstract of Title) in Seller's possession
on or before Record Title Deadline (§ 3).
287               8.2.  Record Title. Buyer has the right to review and object
to the Abstract of Title or Title Commitment and any of the
288         Title Documents as set forth in § 8.4 (Right to Object to Title,
Resolution) on or before Record Title Objection Deadline (§ 3).
289         Buyer's objection may be based on any unsatisfactory form or content
of Title Commitment or Abstract of Title, notwithstanding
290         § 13, or any other unsatisfactory title condition, in Buyer's sole
subjective discretion. If the Abstract of Title, Title Commitment or
291         Title Documents are not received by Buyer, on or before the Record
Title Deadline (§ 3), or if there is an endorsement to the Title
292         Commitment that adds a new Exception to title, a copy of the new
Exception to title and the modified Title Commitment will be
293         delivered to Buyer. Buyer has until the earlier of Closing or ten
days after receipt of such documents by Buyer to review and object
294         to:              (1) any required Title Document not timely received
by Buyer, (2) any change to the Abstract of Title, Title Commitment or
295         Title Documents, or (3) any endorsement to the Title Commitment. If
Seller receives Buyer's Notice to Terminate or Notice of
296         Title Objection, pursuant to this § 8.2 (Record Title), any title
objection by Buyer is governed by the provisions set forth in § 8.4
297         (Right to Object to Title, Resolution). If Seller has fulfilled all
Seller's obligations, if any, to deliver to Buyer all documents
298         required by § 8.1 (Evidence of Record Title) and Seller does not
receive Buyer's Notice to Terminate or Notice of Title Objection
299         by the applicable deadline specified above, Buyer accepts the
condition of title as disclosed by the Abstract of Title, Title
300         Commitment and Title Documents as satisfactory.
301               8.3.  Off-Record Title. Seller must deliver to Buyer, on or
before Off-Record Title Deadline (§ 3), true copies of all
302         existing surveys in Seller's possession pertaining to the Property
and must disclose to Buyer all easements, liens (including,
303         without limitation, governmental improvements approved, but not yet
installed) or other title matters (including, without
304         limitation, rights of first refusal and options) not shown by public
records, of which Seller has actual knowledge (Off-Record



--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 7 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
 
305         Matters). Buyer has the right to inspect the Property to investigate
if any third party has any right in the Property not shown by
306         public records (e.g., unrecorded easement, boundary line discrepancy
or water rights). Buyer's Notice to Terminate or Notice of
307         Title Objection of any unsatisfactory condition (whether disclosed
by Seller or revealed by such inspection, notwithstanding § 8.2
308         and § 13), in Buyer's sole subjective discretion, must be received
by Seller on or before Off-Record Title Objection Deadline
309         (§ 3). If an Off-Record Matter is received by Buyer after the
Off-Record Title Deadline (§ 3), Buyer has until the earlier of
310         Closing or ten days after receipt by Buyer to review and object to
such Off-Record Matter. If Seller receives Buyer's Notice to
311         Terminate or Notice of Title Objection pursuant to this § 8.3
(Off-Record Title), any title objection by Buyer and this Contract are
312         governed by the provisions set forth in § 8.4 (Right to Object to
Title, Resolution). If Seller does not receive Buyer's Notice to
313         Terminate or Notice of Title Objection by the applicable deadline
specified above, Buyer accepts title subject to such rights, if any,
314         of third parties of which Buyer has actual knowledge.
315               8.4.  Right to Object to Title, Resolution. Buyer's right to
object to any title matters includes, but is not limited to those
316         matters set forth in §§ 8.2 (Record Title), 8.3 (Off-Record Title)
and 13 (Transfer of Title), in Buyer's sole subjective discretion. If
317         Buyer objects to any title matter, on or before the applicable
deadline, Buyer has the following options:
318                     8.4.1.  Title Objection, Resolution. If Seller receives
Buyer's written notice objecting to any title matter (Notice
319         of Title Objection), on or before the applicable deadline, and if
Buyer and Seller have not agreed to a written settlement thereof on
320         or before Title Resolution Deadline (§ 3), this Contract will
terminate on the expiration of Title Resolution Deadline (§ 3),
321         unless Seller receives Buyer's written withdrawal of Buyer's Notice
of Title Objection (i.e., Buyer's written notice to waive
322         objection to such items and waives the Right to Terminate for that
reason), on or before expiration of Title Resolution Deadline
323         (§ 3). If either the Record Title Deadline or the Off-Record Title
Deadline, or both, are extended to the earlier of Closing or ten
324         days after receipt of the applicable documents by Buyer, pursuant to
§ 8.2 (Record Title) or § 8.3 (Off-Record Title), the Title
325         Resolution Deadline also will be automatically extended to the
earlier of Closing or fifteen days after Buyer's receipt of the
326         applicable documents; or
327                    8.4.2.  Title Objection, Right to Terminate. Buyer may
exercise the Right to Terminate under § 25.1, on or
328         before the applicable deadline, based on any unsatisfactory title
matter, in Buyer's sole subjective discretion.
329               8.5.  Special Taxing Districts. SPECIAL TAXING DISTRICTS MAY
BE SUBJECT TO GENERAL OBLIGATION
330         INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX
LEVIES ON THE TAXABLE
331         PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS
MAY BE PLACED AT RISK
332         FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF SUCH
DEBT WHERE
333         CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A DISTRICT TO
DISCHARGE SUCH
334         INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYERS SHOULD
INVESTIGATE THE
335         SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY IS LOCATED BY
CONTACTING THE COUNTY
336         TREASURER, BY REVIEWING THE CERTIFICATE OF TAXES DUE FOR THE
PROPERTY, AND BY OBTAINING
337         FURTHER INFORMATION FROM THE BOARD OF COUNTY COMMISSIONERS, THE
COUNTY CLERK AND
338         RECORDER, OR THE COUNTY ASSESSOR.
339              Buyer has the Right to Terminate under § 25.1, on or before
Off-Record Title Objection Deadline (§ 3), based on any
340         unsatisfactory effect of the Property being located within a special
taxing district, in Buyer's sole subjective discretion.
341               8.6.  Right of First Refusal or Contract Approval. If there is
a right of first refusal on the Property or a right to approve
342         this Contract, Seller must promptly submit this Contract according
to the terms and conditions of such right. If the holder of the
343         right of first refusal exercises such right or the holder of a right
to approve disapproves this Contract, this Contract will terminate.
344         If the right of first refusal is waived explicitly or expires, or
the Contract is approved, this Contract will remain in full force and
345         effect. Seller must promptly notify Buyer in writing of the
foregoing. If expiration or waiver of the right of first refusal or approval
346         of this Contract has not occurred on or before Right of First
Refusal Deadline (§ 3), this Contract will then terminate.
347               8.7.  Title Advisory. The Title Documents affect the title,
ownership and use of the Property and should be reviewed
348         carefully. Additionally, other matters not reflected in the Title
Documents may affect the title, ownership and use of the Property,
349         including, without limitation, boundary lines and encroachments,
set-back requirements, area, zoning, building code violations,
350         unrecorded easements and claims of easements, leases and other
unrecorded agreements, water on or under the Property, and
351         various laws and governmental regulations concerning land use,
development and environmental matters. The surface estate may
352         be owned separately from the underlying mineral estate, and transfer
of the surface estate does not necessarily include
353         transfer of the mineral rights or water rights. Third parties may
hold interests in oil, gas, other minerals, geothermal
354         energy or water on or under the Property, which interests may give
them rights to enter and use the Property. Such matters,
355         and others, may be excluded from or not covered by the owner's title
insurance policy. Buyer is advised to timely consult legal
356         counsel with respect to all such matters as there are strict time
limits provided in this Contract [e.g., Record Title Objection
357         Deadline (§ 3) and Off-Record Title Objection Deadline (§ 3)].
 
358         9.  CURRENT SURVEY REVIEW.
359               9.1.  Current Survey Conditions. If the box in § 9.1.1 or §
9.1.2 is checked, Buyer, the issuer of the Title Commitment
360         or the provider of the opinion of title if an Abstract of Title, and
SELLING AGENT will receive an Improvement Location



--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 8 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
 
    361         Certificate, Improvement Survey Plat or other form of survey set
forth in § 9.1.2 (collectively, Current Survey), on or before
362         Current Survey Deadline (§ 3). The Current Survey will be certified
by the surveyor to all those who are to receive the Current
    363         Survey.
364          ❑              9.1.1.  Improvement Location Certificate. If the box
in this § 9..1.1 is checked, x Seller ❑ Buyer will order or
    365         provide, and pay, on or before Closing, the cost of an
Improvement Location Certificate.
366          ❑              9.1.2.   Other Survey. If the box in this § 9.1.2 is
checked, a Current Survey, other than an Improvement Location
    367         Certificate, will be an ❑ Improvement Survey Plat, or ❑     .
The parties agree that payment of the cost of
    368         the Current Survey and obligation to order or provide the
Current Survey are as follows:
    369         SELLER
370
371
372               9.2.   Current Survey Objection. Buyer has the right to review
and object to the Current Survey. If the Current Survey is
    373         not timely received by Buyer or is unsatisfactory to Buyer, in
Buyer's sole subjective discretion, Buyer may, on or before Current
    374         Survey Objection Deadline (§ 3), notwithstanding § 8.3 or § 13:
375                    9.2.1.  Notice to Terminate. Notify Seller in writing
that this Contract is terminated; or
    376                    9.2.2.  Current Survey Objection. Deliver to Seller a
written description of any matter that was to be shown or is
377         shown in the Current Survey that is unsatisfactory and that Buyer
requires Seller to correct.
378               9.3.  Current Survey Resolution. If a Current Survey Objection
is received by Seller, on or before Current Survey
379         Objection Deadline (§ 3), and if Buyer and Seller have not agreed in
writing to a settlement thereof on or before Current Survey
380         Resolution Deadline (§ 3), this Contract will terminate on the
Current Survey Resolution Deadline (§ 3), unless Seller receives
381         Buyer's written withdrawal of the Current Survey Objection before
such termination, i.e., on or before expiration of Current
382         Survey Resolution Deadline (§ 3).
383
384                       DISCLOSURE, INSPECTION AND DUE DILIGENCE
 
385         10.  PROPERTY DISCLOSURE, INSPECTION, INDEMNITY, INSURABILITY, DUE
DILIGENCE AND SOURCE
386         OF WATER.
387               10.1.  Seller's Property Disclosure. On or before Seller's
Property Disclosure Deadline (§ 3), Seller agrees to deliver to
388         Buyer the most current version of the applicable Colorado Real
Estate Commission's Seller's Property Disclosure form completed
389         by Seller to Seller's actual knowledge, current as of the date of
this Contract.
390                103:   Inspection Objection. Unless otherwise provided in
this Contract, Buyer acknowledges that Seller is conveying the
391         Property to Buyer in an "as is" condition, "where is" and "with all
faults". Colorado law requires that Seller disclose to Buyer any
392        latent defects actually known by Seller. Disclosure of latent defects
must be in writing. Buyer, acting in good faith, has the right to
393         have inspections (by one or more third parties, personally or both)
of the Property and Inclusions (Inspection), at Buyer's expense.
394        If (1) the physical condition of the Property, including, but not
limited to, the roof, walls, structural integrity of the Property, the
395         electrical, plumbing, HVAC and other mechanical systems of the
Property, (2) the physical condition of the Inclusions, (3) service
396         to the Property (including utilities and communication services),
systems and components of the Property (e.g. heating and
397         plumbing), (4) any proposed or existing transportation. project,
road, street or highway, or (5) any other activity, odor or noise
398         (whether on or off the Property) and itsFffect, or expected
effect?on the Property or its occupants is unsatisfactory, in Buyer's sole
399          subjective_discretian, Buyer may, on or befoi(e Inspection
Objection Deadline ( 3'
400                   10.2.1.  Notice to Terminate. Notify Seller in writing
that this Contract is terminated; or
401                   10.2.2, Inspection Objection. Deliver to Seller a written
description of any unsatisfactory physical condition that
402         Buyer requires Seller to correct.
403                  10.3.  Inspection Resolution. If an Inspection Objection is
received by Seller, on or before Inspection Objection
404         Deadline (§ 3), and if Buyer and Seller have not agreed in writing
to a settlement thereof on or before Inspection Resolution
405         Deadline (§ 3), this Contract will terminate on Inspection
Resolution Deadline (§ 3), unless Seller receives Buyer's written
406         withdrawal of the Inspection Objection before such termination,
i.e., on or before expiration of Inspection Resolution Deadline
407         (§ 3).
408               10.4.  Damage, Liens and Indemnity. Buyer, except as otherwise
provided in this Contract or other written agreement
409         between the parties, is responsible for payment for all inspections,
tests, surveys, engineering reports, or other reports performed at
410         Buyer's request (Work) and must pay for any damage that occurs to
the Property and Inclusions as a result of such Work. Buyer
411         must not permit claims or liens of any kind against the Property for
Work performed on the Property. Buyer agrees to indemnify,
412         protect and hold Seller harmless from and against any liability,
damage, cost or expense incurred by Seller and caused by any such
413         Work, claim, or lien. This indemnity includes Seller's right to
recover all costs and expenses incurred by Seller to defend agains
414         any such liability, damage, cost or expense, or to enforce this
section, including Seller's reasonable attorney fees, legal fees and



--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 9 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
415    expenses. The provisions of this section survive the termination of this
Contract. This § 10.4 does not apply to items performed
416    pursuant to an Inspection Resolution.
417    10.5. Insurability. Buyer has the right to review and object to the
availability, terms and conditions of and premium for
418    property insurance (Property Insurance). Buyer has the Right to Terminate
under § 25.1, on or before Property Insurance
419    Objection Deadline (§ 3), based on any unsatisfactory provision of the
Property Insurance, in Buyer’s sole subjective discretion.
420    10.6. Due Diligence.
421    10.6.1. Due Diligence Documents. If the respective box is checked, Seller
agrees to deliver copies of the following
422    documents and information pertaining to the Property (Due Diligence
Documents) to Buyer on or before Due Diligence
423    Documents Delivery Deadline (§ 3):
424   o10.6.1.1. All contracts relating to the operation, maintenance and
management of the Property;
425            x    10.6.1.2. Property tax bills for the last 2 YEARS years;
426    o 10.6.1.3. As-built construction plans to the Property and the tenant
improvements, including architectural,
427     electrical, mechanical, and structural systems, engineering reports, and
permanent Certificates of Occupancy, to the extent now
428     available;
429  o 10.6.1.4. A list of all Inclusions to be conveyed to Buyer;
430  o  10.6.1.5. Operating statements for the past 2 YEARS years;
431  o 10.6.1.6. A rent roll accurate and correct to the date of this Contract;
432  o  10.6.1.7. All current leases, including any amendments or other
occupancy agreements, pertaining to the
433     Property. Those leases or other occupancy agreements pertaining to the
Property that survive Closing are as follows (Leases):
434
435
436
437  o  10.6.1.8. A schedule of any tenant improvement work Seller is obligated
to complete but has not yet been
438       completed and capital improvement work either scheduled or in process
on the date of this Contract;
439    x   10.6.1.9. All insurance policies pertaining to the Property and
copies of any claims which have been made
440      for the past 2 YEARS years;
441    x    10.6.1.10. Soils reports, Surveys and engineering reports or data
pertaining to the Property (if not delivered
442      earlier under § 8.3);
443    x    10.6.1.11. Any and all existing documentation and reports regarding
Phase I and II environmental reports,
444      letters, test results, advisories, and similar documents respective to
the existence or nonexistence of asbestos, PCB transformers, or
445      other toxic hazardous or contaminated substances, and/or underground
storage tanks and/or radon gas. If no reports are in Seller’s
446      possession or known to Seller, Seller warrants that no such reports are
in Seller’s possession or known to Seller;
447    o   10.6.1.12. Any Americans with Disabilities Act reports, studies or
surveys concerning the compliance of
448       the Property with said Act;
449    x   10.6.1.13. All permits, licenses and other building or use
authorizations issued by any governmental
450      authority with jurisdiction over the Property and written notice of any
violation of any such permits, licenses or use authorizations,
451      if any; and
452   o   10.6.1.14. Other documents and information:
453      ANY DEEMED APPLICABLE BY LISTING AGENT, SELLING
    AGENT, BUYER, BUYER’S LAWYER, OR SELLER.
454
455
456                     10.6.2.  Due Diligence Documents Review and Objection.
Buyer has the right to review and object to Due
457         Diligence Documents. If the Due Diligence Documents are not supplied
to Buyer or are unsatisfactory in Buyer's sole subjective
458         discretion, Buyer may, on or before Due Diligence Documents
Objection Deadline (§ 3):
459                           10.6.2.1.  Notice to Terminate. Notify Seller in
writing that this Contract is terminated; or
460                           10.6.2.2.  Due Diligence Documents Objection.
Deliver to Seller a written description of any
461         unsatisfactory Due Diligence Documents that Buyer requires Seller to
correct.
462                     10.6.3.  Due Diligence Documents Resolution. If a Due
Diligence Documents Objection is received by Seller, on or
463         before Due Diligence Documents Objection Deadline (§ 3), and if
Buyer and Seller have not agreed in writing to a settlement
464         thereof on or before Due Diligence Documents Resolution Deadline (§
3), this Contract will terminate on Due Diligence
465         Documents Resolution Deadline (§ 3) unless Seller receives Buyer's
written withdrawal of the Due Diligence Documents
466         Objection before such termination, i.e., on or before expiration of
Due Diligence Documents Resolution Deadline (§ 3).
467                     10.6.4.  Zoning. Buyer has the Right to Terminate under
§ 25.1, on or before Due Diligence Documents Objection
468         Deadline (§ 3), based on any unsatisfactory zoning and any use
restrictions imposed by any governmental agency with jurisfiction
469         over the Property, in Buyer's sole subjective discretion.
470                     10.6.5.  Due Diligence   Environmental, ADA. Buyer has
the right to obtain environmental inspections of the





--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 10 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 

 
 
471         Property including Phase I and Phase II Environmental Site
Assessments, as applicable.   x Seller ❑ Buyer will order or provide
472          x Phase I Environmental Site Assessment, ❑ Phase II Environmental
Site Assessment (compliant with ASTM E1527-05
473         standard practices for Environmental Site Assessments) and/or
❑                 , at the expense of xSeller ❑
474         Buyer (Environmental Inspection). In addition, Buyer, at Buyer's
expense, may also conduct an evaluation whether the Property
475         complies with the Americans with Disabilities Act (ADA Evaluation).
All such inspections and evaluations must be conducted at
476         such times as are mutually agreeable to minimize the interruption of
Seller's and any Seller's tenants' business uses of the
477         Property, if any.
478              If Buyer's Phase I Environmental Site Assessment recommends a
Phase 11 Environmental Site Assessment, the
479         Environmental Inspection Objection Deadline (§ 3) will be extended
by 5 days (Extended Environmental Inspection
480         Objection Deadline) and if such Extended Environmental Inspection
Objection Deadline extends beyond the Closing Date (§ 3),
481         the Closing Date (§ 3) will be extended a like period of time. In
such event, x Seller ❑ Buyer must pay the cost for such Phase
482         II Environmental Site Assessment.
483              Notwithstanding Buyer's right to obtain additional
environmental inspections of the Property in this § 10.6.5, Buyer has the
484         Right to Terminate under § 25.1, on or before Environmental
Inspection Objection Deadline (§ 3), or if applicable the Extended
485         Environmental Inspection Objection Deadline, based on any
unsatisfactory results of Environmental Inspection, in Buyer's sole
486         subjective discretion.
487              Buyer has the Right to Terminate under § 25.1, on or before ADA
Evaluation Objection Deadline (§ 3), based on any
488         unsatisfactory ADA Evaluation, in Buyer's sole subjective
discretion.
489               10.7.  Conditional Upon Sale of Property. This Contract is
conditional upon the sale and closing of that certain property
490         owned by Buyer and commonly known
as                                                          . Buyer has the
Right to Terminate under § 25.1
491         effective upon Seller's receipt of Buyer's Notice to Terminate on or
before Conditional Sale Deadline (§ 3) if such property is not
492         sold and closed by such deadline. This § 10.7 is for the sole
benefit of Buyer. If Seller does not receive Buyer's Notice to
493         Terminate on or before Conditional Sale Deadline (§ 3), Buyer waives
any Right to Terminate under this provision.
494               10.8.  Source of Potable Water (Residential Land and
Residential Improvements Only). Buyer ❑ Does ❑ Does Not
495         acknowledge receipt of a copy of Seller's Property Disclosure or
Source of Water Addendum disclosing the source of potable
496         water for the Property. Buyer ❑ Does ❑ Does Not acknowledge receipt
of a copy of the current well permit. x There is No Well.
497         Note to Buyer: SOME WATER PROVIDERS RELY, TO VARYING DEGREES, ON
NONRENEWABLE GROUND
498         WATER. YOU MAY WISH TO CONTACT YOUR PROVIDER (OR INVESTIGATE THE
DESCRIBED SOURCE) TO
499         DETERMINE THE LONG-TERM SUFFICIENCY OF THE PROVIDER'S WATER
SUPPLIES.
500               10.9.  Existing Leases; Modification of Existing Leases; New
Leases. Seller states that none of the Leases to be assigned
501         to the Buyer at the time of Closing contain any rent concessions,
rent reductions or rent abatements except as disclosed in the
502         Lease or other writing received by Buyer. Seller will not amend,
alter, modify, extend or cancel any of the Leases nor will Seller
503         enter into any new leases affecting the Property without the prior
written consent of Buyer, which consent will not be unreasonably
504         withheld or delayed.
 
505         11.  TENANT ESTOPPEL STATEMENTS.
506               11.1.  Tenant Estoppel Statements Conditions. Buyer has the
right to review and object to any Estoppel Statements.
507         Seller must obtain and deliver to Buyer on or before Tenant Estoppel
Statements Deadline (§ 3), statements in a form and
508         substance reasonably acceptable to Buyer, from each occupant or
tenant at the Property (Estoppel Statement) attached to a copy of
509         the Lease stating:
510                     111.1.            The commencement date of the Lease and
scheduled termination date of the Lease;
511                     11.1.2.   That said Lease is in full force and effect
and that there have been no subsequent modifications or
512         amendments;
513                     11.1.3.   The amount of any advance rentals paid, rent
concessions given, and deposits paid to Seller;
514                     11.1.4.   The amount of monthly (or other applicable
period) rental paid to Seller;
515                     11.1.5.            That there is no default under the
terms of said Lease by landlord or occupant; and
516                     11.1.6.   That the Lease to which the Estoppel is
attached is a true, correct and complete copy of the Lease demising
517         the premises it describes.
518               11.2.  Tenant Estoppel Statements Objection. Buyer has the
Right to Terminate under § 25.1, on or before Tenant
519         Estoppel Statements Objection Deadline (§ 3), based on any
unsatisfactory Estoppel Statement, in Buyer's sole subjective
520         discretion, or if Seller fails to deliver the Estoppel Statements on
or before Tenant Estoppel Statements Deadline (§ 3). Buyer
521         also has the unilateral right to waive any unsatisfactory Estoppel
Statement.
522
523                                                                CLOSING
PROVISIONS
 
524         12.  CLOSING DOCUMENTS, INSTRUCTIONS AND CLOSING.
 



--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 11 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 

 
 
525               12.1.  Closing Documents and Closing Information. Seller and
Buyer will cooperate with the Closing Company to
526         enable the Closing Company to prepare and deliver documents required
for Closing to Buyer and Seller and their designees. If
527         Buyer is obtaining a new loan to purchase the Property, Buyer
acknowledges Buyer's lender is required to provide the Closing
528         Company, in a timely manner, all required loan documents and
financial information concerning Buyer's new loan. Buyer and
529         Seller will furnish any additional information and documents
required by Closing Company that will be necessary to complete this
530         transaction. Buyer and Seller will sign and complete all customary
or reasonably required documents at or before Closing.
531               12.2.   Closing Instructions. Colorado Real Estate
Commission's Closing Instructions ❑ Are ❑ Are Not executed with
532         this Contract.
533               12.3.   Closing. Delivery of deed from Seller to Buyer will be
at closing (Closing). Closing will be on the date specified as
534         the Closing Date (§ 3) or by mutual agreement at an earlier date.
The hour and place of Closing will be as designated by
535          LISTING AGENT.
536               12.4.  Disclosure of Settlement Costs. Buyer and Seller
acknowledge that costs, quality, and extent of service vary
537         between different settlement service providers (e.g., attorneys,
lenders, inspectors and title companies).
 
538         13.  TRANSFER OF TITLE. Subject to tender of payment at Closing as
required herein and compliance by Buyer with the
539         other terms and provisions hereof, Seller must execute and deliver a
good and sufficient GENERAL WARRANTEE deed
540         to Buyer, at Closing, conveying the Property free and clear of all
taxes except the general taxes for the year of Closing. Except as
541         provided herein, title will be conveyed free and clear of all liens,
including any governmental liens for special improvements
542         installed as of the date of Buyer's signature hereon, whether
assessed or not. Title will be conveyed subject to:
543               13.1.   Those specific Exceptions described by reference to
recorded documents as reflected in the Title Documents
544         accepted by Buyer in accordance with Record Title (§ 8.2),
545               13.2.   Distribution utility easements (including cable TV),
546               13.3.   Those specifically described rights of third parties
not shown by the public records of which Buyer has actual
547         knowledge and which were accepted by Buyer in accordance with
Off-Record Title (§ 8.3) and Current Survey Review (§ 9),
548               13.4.   Inclusion of the Property within any special taxing
district,
549               13.5.   Any special assessment if the improvements were not
installed as of the date of Buyer's signature hereon, whether
550         assessed prior to or after Closing, and
551                13.6.   Other
 
552         14.  PAYMENT OF ENCUMBRANCES. Any encumbrance required to be paid
will be paid at or before Closing from the
553         proceeds of this transaction or from any other source.
 
554         15.   CLOSING COSTS, CLOSING FEE, ASSOCIATION FEES AND TAXES.
555               15.1.   Closing Costs. Buyer and Seller must pay, in Good
Funds, their respective closing costs and all other items required
556         to be paid at Closing, except as otherwise provided herein.
557               15.2.   Closing Services Fee. The fee for real estate closing
services must be paid at Closing by ❑ Buyer ❑ Seller
558          x  One-Half by Buyer and One-Half by Seller ❑ Other
559               15.3.  Status Letter and Record Change Fees. Any fees incident
to the issuance of Association's statement of
560         assessments (Status Letter) must be paid by ❑ Buyer ❑ Seller ❑
One-Half by Buyer and One-Half by Seller ❑ None.
561         Any record change fee assessed by the Association including, but not
limited to, ownership record transfer fees regardless of name
562         or title of such fee (Association's Record Change Fee) must be paid
by ❑ Buyer ❑ Seller ❑ One-Half by Buyer and One-
563         Half by Seller ❑ None.
564               15.4.  Local Transfer Tax.❑ The Local Transfer Tax
of              % of the Purchase Price must be paid at Closing by
565          ❑ Buyer x Seller ❑ One-Half by Buyer and One-Half by Seller ❑ None.
566               15.5. Private Transfer Fee. Private transfer fees and other
fees due to a transfer of the Property, payable at Closing, such
567         as community association fees, developer fees and foundation fees,
must be paid at Closing by ❑ Buyer x Seller ❑ One-
568         Half by Buyer and One-Half by Seller ❑ None. The Private Transfer
fee, whether one or more, is for the following
569         association(s):                                                            in
the total amount of                    % of the Purchase
570         Price or $                                                        .
571               15.6.  Water Transfer Fees. The Water Transfer Fees can
change. The fees, as of the date of this Contract, do not exceed
572         $                      for:
573               ❑ Water
Stock/Certificates                                                  ❑ Water
District
574               ❑ Augmentation
Membership                                             ❑ Small Domestic Water
Company       ❑                                  
575         and must be paid at Closing by ❑ Buyer ❑ Seller ❑ One-Half by Buyer
and One-Half by Seller ❑ None.
576               15.7.  Sales and Use Tax. Any sales and use tax that may
accrue because of this transaction must be paid when due by
577          ❑ Buyer ❑ Seller ❑ One-Half by Buyer and One-Half by Seller ❑ None.
 
578         16.  PRORATIONS. The following will be prorated to Closing Date (§
3), except as otherwise provided:





--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 12 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
579               16.1.  Taxes. Personal property taxes, if any, special taxing
district assessments, if any, and general real estate taxes for the
580         year of Closing, based on ❑ Taxes for the Calendar Year Immediately
Preceding Closing x Most Recent Mill Levy and
581         Most Recent Assessed Valuation, or ❑ Other
582               16.2.  Rents. Rents based on ❑ Rents Actually Received ❑
Accrued. At Closing, Seller will transfer or credit to
583         Buyer the security deposits for all Leases assigned, or any
remainder after lawful deductions, and notify all tenants in writing of
584         such transfer and of the transferee's name and address. Seller must
assign to Buyer all Leases in effect at Closing and Buyer must
585         assume Seller's obligations under such Leases.
586               16.3.  Association Assessments. Current regular Association
assessments and dues (Association Assessments) paid in
587         advance will be credited to Seller at Closing. Cash reserves held
out of the regular Association Assessments for deferred
588         maintenance by the Association will not be credited to Seller except
as may be otherwise provided by the Governing Documents.
589         Buyer acknowledges that Buyer may be obligated to pay the
Association, at Closing, an amount for reserves or working capital.
590         Any special assessment assessed prior to Closing Date (§ 3) by the
Association will be the obligation of ❑ Buyer xSeller.
591         Except however, any special assessment by the Association for
improvements that have been installed as of the date of Buyer's
592         signature hereon, whether assessed prior to or after Closing, will
be the obligation of Seller. Seller represents that the Association
593         Assessments are currently payable at approximately
$                              per                              and that there
are no unpaid regular
594         or special assessments against the Property except the current
regular assessments and
595         Such assessments are subject to change as provided in the Governing
Documents. Seller agrees to promptly request the
596         Association to deliver to Buyer before Closing Date (§ 3) a current
Status Letter.
597               16.4.  Other Prorations. Water and sewer charges, propane,
interest on continuing loan, and
598               16.5.  Final Settlement. Unless otherwise agreed in writing,
these prorations are final.
 
599         17.  POSSESSION. Possession of the Property will be delivered to
Buyer on Possession Date (§ 3) at Possession Time (§ 3),
600         subject to the Leases as set forth in § 10.6.1.7.
601
602              If Seller, after Closing, fails to deliver possession as
specified, Seller will be subject to eviction and will be additionally liable
603         to Buyer for payment of $ 100. 00 per day (or any part of a day
notwithstanding § 18.1) from Possession Date (§ 3) and
604         Possession lime (§ 3) until possession is delivered,
605
606                                                                GENERAL
PROVISIONS
 
607         18.  DAY; COMPUTATION OF PERIOD OF DAYS, DEADLINE.
608               18.1.  Day. As used in this Contract, the term "day" means the
entire day ending at 11:59 p.m., United States Mountain
609         Time (Standard or Daylight Savings as applicable).
610               18.2.  Computation of Period of Days, Deadline. In computing a
period of days, when the ending date is not specified,
611         the first day is excluded and the last day is included (e.g., three
days after MEC). If any deadline falls on a Saturday, Sunday or
612         federal or Colorado state holiday (Holiday), such deadline x Will ❑
Will Not be extended to the next day that is not a
613         Saturday, Sunday or Holiday. Should neither box be checked, the
deadline will not be extended.
 
614         19.  CAUSES OF LOSS, INSURANCE; DAMAGE TO INCLUSIONS AND SERVICES;
CONDEMNATION; AND
615         WALK-THROUGH. Except as otherwise provided in this Contract, the
Property, Inclusions or both will be delivered in the
616         condition existing as of the date of this Contract, ordinary wear
and tear excepted.
617               19.1.  Causes of Loss, Insurance. In the event the Property or
inclusions are damaged by fire, other perils or causes of
618         loss prior to Closing in an amount of not more than ten percent of
the total Purchase Price (Property Damage), Seller is obligated
619         to repair the same before Closing Date (§ 3). Buyer has the Right to
Terminate under § 25.1, on or before Closing Date (§ 3), if
620         the Property Damage is not repaired before Closing Date (§ 3) or if
the damage exceeds such sum. Should Buyer elect to carry out
621         this Contract despite such Property Damage, Buyer is entitled to a
credit at Closing for all insurance proceeds that were received
622         by Seller (but not the Association, if any) resulting from such
damage to the Property and Inclusions, plus the amount of any
623         deductible provided for in such insurance policy. Such credit must
not exceed the Purchase Price. In the event Seller has not
624         received such insurance proceeds prior to Closing, the parties may
agree to extend the Closing Date (§ 3) or, at the option of
625         Buyer, Seller must assign such proceeds at Closing, plus credit
Buyer the amount of any deductible provided for in such insurance
626         policy, but not to exceed the total Purchase Price.
627               19.2.  Damage, Inclusions and Services. Should any Inclusion
or service (including utilities and communication
628         services), system, component or fixture of the Property
(collectively Service), e.g., heating or plumbing, fail or be damaged
629         between the date of this Contract and Closing or possession,
whichever is earlier, then Seller is liable for the repair or replacement
630         of such Inclusion or Service with a unit of similar size, age and
quality, or an equivalent credit, but only to the extent that the
631         maintenance or replacement of such Inclusion or Service is not the
responsibility of the Association, if any, less any insurance
632         proceeds received by Buyer covering such repair or replacement. If
the failed or damaged Inclusion or Service is not repaired or





--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 13 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
633         replaced on or before Closing or possession, whichever is earlier,
Buyer has the Right to Terminate under § 25.1, on or before
634         Closing Date (§ 3), or, at the option of Buyer, Buyer is entitled to
a credit at Closing for the repair or replacement of such
635         Inclusion or Service. Such credit must not exceed the Purchase
Price. If Buyer receives such a credit, Seller's right for any claim
636         against the Association, if any, will survive Closing. Seller and
Buyer are aware of the existence of pre-owned home warranty
637         programs that may be purchased and may cover the repair or
replacement of such Inclusions.
638               19.3.  Condemnation. In the event Seller receives actual
notice prior to Closing that a pending condemnation action may
639         result in a taking of all or part of the Property or Inclusions,
Seller must promptly notify Buyer, in writing, of such condemnation
640         action. Buyer has the Right to Terminate under § 25.1, on or before
Closing Date (§ 3), based on such condemnation action, in
641         Buyer's sole subjective discretion. Should Buyer elect to consummate
this Contract despite such diminution of value to the
642         Property and Inclusions, Buyer is entitled to a credit at Closing
for all condemnation proceeds awarded to Seller for the diminution
643         in the value of the Property or Inclusions but such credit will not
include relocation benefits or expenses, or exceed the Purchase
644         Price.
645               19.4.  Walk-Through and Verification of Condition. Buyer, upon
reasonable notice, has the right to walk through the
646         Property prior to Closing to verify that the physical condition of
the Property and Inclusions complies with this Contract.
647               19.5.  Risk of Loss-Growing Crops. The risk of loss for damage
to growing crops by fire or other casualty will be borne
648         by the party entitled to the growing crops as provided in § 2.8 and
such party is entitled to such insurance proceeds or benefits for
649         the growing crops.
 
650         20.  RECOMMENDATION OF LEGAL AND TAX COUNSEL. By signing this
Contract, Buyer and Seller acknowledge
651         that the respective broker has advised that this Contract has
important legal consequences and has recommended the examination
652         of title and consultation with legal and tax or other counsel before
signing this Contract.
 
653         21.  TIME OF ESSENCE, DEFAULT AND REMEDIES. Time is of the essence
hereof. If any note or check received as
654         Earnest Money hereunder or any other payment due hereunder is not
paid, honored or tendered when due, or if any obligation
655         hereunder is not performed or waived as herein provided, the
nondefaulting party has the following remedies:
656               21.1.  If Buyer is in Default:
657          ❑              21.1.1.  Specific Performance. Seller may elect to
treat this Contract as canceled, in which case all Earnest Money
658         (whether or not paid by Buyer) will be paid to Seller and retained
by Seller; and Seller may recover such damages as may be
659         proper; or Seller may elect to treat this Contract as being in full
force and effect and Seller has the right to specific performance or
660         damages, or both.
661                    21.1.2.  Liquidated Damages, Applicable. This § 21.1.2
applies unless the box in § 21.1.1. is checked. All
662         Earnest Money (whether or not paid by Buyer) will be paid to Seller,
and retained by Seller. Both parties will thereafter be released
663         from all obligations hereunder. It is agreed that the Earnest Money
specified in § 4.1 is LIQUIDATED DAMAGES, and not a
664         penalty, which amount the parties agree is fair and reasonable and
(except as provided in §§ 10.4, 22, 23 and 24), said payment of
665         Earnest Money is SELLER'S ONLY REMEDY for Buyer's failure to perform
the obligations of this Contract. Seller expressly
666         waives the remedies of specific performance and additional damages.
667               21.2.  If Seller is in Default: Buyer may elect to treat this
Contract as canceled, in which case all Earnest Money received
668         hereunder will be returned and Buyer may recover such damages as may
be proper, or Buyer may elect to treat this Contract as
669         being in full force and effect and Buyer has the right to specific
performance or damages, or both.
 
670         22.  LEGAL FEES, COST AND EXPENSES. Anything to the contrary herein
notwithstanding, in the event of any arbitration
671         or litigation relating to this Contract, prior to or after Closing
Date (§ 3), the arbitrator or court must award to the prevailing party
672         all reasonable costs and expenses, including attorney fees, legal
fees and expenses.
 
673         23.  MEDIATION. If a dispute arises relating to this Contract, prior
to or after Closing, and is not resolved, the parties must first
674         proceed in good faith to submit the matter to mediation. Mediation
is a process in which the parties meet with an impartial person
675         who helps to resolve the dispute informally and confidentially.
Mediators cannot impose binding decisions. The parties to the
676         dispute must agree, in writing, before any settlement is binding.
The parties will jointly appoint an acceptable mediator and will
677         share equally in the cost of such mediation. The mediation, unless
otherwise agreed, will terminate in the event the entire dispute is
678         not resolved within thirty days of the date written notice
requesting mediation is delivered by one party to the other at the party's
679         last known address. This section will not alter any date in this
Contract, unless otherwise agreed.
 
680         24.  EARNEST MONEY DISPUTE. Except as otherwise provided herein,
Earnest Money Holder must release the Earnest
681         Money following receipt of written mutual instructions, signed by
both Buyer and Seller. In the event of any controversy regarding
682         the Earnest Money, Earnest Money Holder is not required to release
the Earnest Money. Earnest Money Holder, in its sole
683         subjective discretion, has several options: (l) wait for any
proceeding between Buyer and Seller; (2) interplead all parties and
684         deposit Earnest Money into a court of competent jurisdiction,
(Earnest Money Holder is entitled to recover court costs and
685         reasonable attorney and legal fees incurred with such action); or
(3) provide notice to Buyer and Seller that unless Earnest Money





--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 14 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
686         Holder receives a copy of the Summons and Complaint or Claim
(between Buyer and Seller) containing the case number of the
687         lawsuit (Lawsuit) within one hundred twenty days of Earnest Money
Holder's notice to the parties, Earnest Money Holder is
688         authorized to return the Earnest Money to Buyer. In the event
Earnest Money Holder does receive a copy of the Lawsuit, and has
689         not interpled the monies at the time of any Order, Earnest Money
Holder must disburse the Earnest Money pursuant to the Order
690         of the Court. The parties reaffirm the obligation of Mediation (§
23). This Section will survive cancellation or termination of this
691         Contract.
 
692         25.  TERMINATION.
693               25.1.  Right to Terminate. If a party has a right to
terminate, as provided in this Contract (Right to Terminate), the
694         termination is effective upon the other party's receipt of a written
notice to terminate (Notice to Terminate), provided such written
695         notice was received on or before the applicable deadline specified
in this Contract. If the Notice to Terminate is not received on or
696         before the specified deadline, the party with the Right to Terminate
accepts the specified matter,, document or condition as
697         satisfactory and waives the Right to Terminate under such provision.
698               25.2.  Effect of Termination. In the event this Contract is
terminated, all Earnest Money received hereunder will be
699         returned and the parties are relieved of all obligations hereunder,
subject to §§ 10.4, 22, 23 and 24.

 
700         26.  ENTIRE AGREEMENT, MODIFICATION, SURVIVAL. This Contract, its
exhibits and specified addenda, constitute
701         the entire agreement between the parties relating to the subject
hereof, and any prior agreements pertaining thereto, whether oral or
702         written, have been merged and integrated into this Contract. No
subsequent modification of any of the terms of this Contract is
703         valid, binding upon the parties, or enforceable unless made in
writing and signed by the parties. Any right or obligation in this
704         Contract that, by its terms, exists or is intended to be performed
after termination or Closing survives the same.
 
705         27.        NOTICE, DELIVERY, AND CHOICE OF LAW.
706               27.1.  Physical Delivery. All notices must be in writing,
except as provided in § 27.2. Any document, including a signed
707         document or notice, from or on behalf of Seller, and delivered to
Buyer is effective when physically received by Buyer, any
708         signatory on behalf of Buyer, any named individual of Buyer, any
representative of Buyer, or Brokerage Firm of Broker working
709         with Buyer (except for delivery, after Closing, of the notice
requesting mediation described in § 23 and except as provided in
710         § 27.2). Any document, including a signed document or notice, from
or on behalf of Buyer, and delivered to Seller is effective
711         when physically received by Seller, any signatory on behalf of
Seller, any named individual of Seller, any representative of Seller,
712         or Brokerage Firm of Broker working with Seller (except for
delivery, after Closing, of the notice requesting mediation described
713         in § 23 and except as provided in § 27.2).
714               27.2.   Electronic Delivery. As an alternative to physical
delivery, any document, including a signed document or written
715         notice, may be delivered in electronic form only by the following
indicated methods:     x Facsimile xEmail
716          x Internet. If no box is checked, this § 27.2 is not applicable and
§ 27.1 governs notice and delivery. Documents with original
717         signatures will be provided upon request of any party.
718               27.3.  Choice of Law. This Contract and all disputes arising
hereunder are governed by and construed in accordance with
719         the laws of the State of Colorado that would be applicable to
Colorado residents who sign a contract in Colorado for property
720         located in Colorado.
 
721         28.  NOTICE OF ACCEPTANCE, COUNTERPARTS. This proposal will expire
unless accepted in writing, by Buyer and
722         Seller, as evidenced by their signatures below, and the offering
party receives notice of such acceptance pursuant to § 27 on or
723         before Acceptance Deadline Date (§ 3) and Acceptance Deadline Time
(§ 3). If accepted, this document will become a contract
724         between Seller and Buyer. A copy of this Contract may be executed by
each party, separately, and when each party has executed a
725         copy thereof, such copies taken together are deemed to be a full and
complete contract between the parties.
 
726         29.  GOOD FAITH. Buyer and Seller acknowledge that each party has an
obligation to act in good faith, including but not
727         limited to exercising the rights and obligations set forth in the
provisions of Financing Conditions and Obligations (§ 5), Title
728         Insurance, Record Title and Off-Record Title (§ 8), Current Survey
Review (§ 9) and Property Disclosure, Inspection,
729         Indemnity, Insurability, Due Diligence and Source of Water (§ 10).
730
 
731                                               ADDITIONAL PROVISIONS AND
ATTACHMENTS
 
732         30.  ADDITIONAL PROVISIONS. (The following additional provisions
have not been approved by the Colorado Real Estate
733         Commission.)
734         BUYER RESERVES THE RIGHT' TO TERMINATE CONTRACT  (WITHOUT
PENALTY)  IF CONTRACT,
       OR PROPERTY,  NOT APPROVED BY BUYER'S ATTORNEY,  TED WAITEUS. LEGAL
TERMINATION
       MUST BE MADE PRIOR TO INSPECTION OBJECTION DEADLINE.







--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 15 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
BUYER RESERVES THE RIGHT TO ASSIGN THIS CONTRACT TO A DIFFERENT LEGAL ENTITY
IF REQUIRED BY BUYER'S ATTORNEY, TED WAITKUS. CONTRACT ASSIGNMENT, IF REQUIRED,
MUST BE MADE PRIOR TO LOAN OBJECTION DEADLINE.
 
BUYER RESERVES THE RIGHT TO TERMINATE IF SELLER FINANCING TERMS ARE NOT AS
EXPLAINED ON 3/14/14 TO SELLING AGENT.
 
THE NOTE WILL NEED  TO BE AGREED TO BY BOTH PARTIES,  BUT THE TERMS ARE
SUMMARIZED AS;
 
1)  75% OWNER CARRY
 
2) BUYER DOWN PAYMENT OF 25%
 
3)  6 % INTEREST RATE AMORTIZED OVER 15 YEARS
 
4)  POTENTIAL 5 YEAR BALOON PAYMENT IF AGREED TO BY BOTH PARTIES
 
5)  NO PRE--PAYMENT PENALTY
 
SELLER,  OR LISTING BROKERAGE FIRM,  TO PAY 3% COOP COMMISSION TO SELLING AGENT.
SAID COMWISSION TO BE MADE PAYABLE TO ROM TREASURE FINDERS INC.
 
 
JDONE IS A MULTIPLE MEMBER LLC.  SELLING AGENT IS RELATED TO ONE OF THE
MANAGINGMEMBERS.
 
735
736
737         31.  ATTACHMENTS.
738               31.1.   The following attachments are a part of this Contract:
739ARTICLES OF INCORPORATION FOR JDONE LLC.
 
    LETTER FROM WELLS FARGO AS PROOF OF FUNDS IN JDONE LLC.
 
    EARNEST MONEY CHECK.
740
741
742               31.2.   The following disclosure forms are attached but are
not a part of this Contract:
743
744
745
746                                                                      SIGNATURES
747
 
Buyer's Name: JDONE LLC


 
/s/    JAMES WIEGAND              3/15/2014                    
Buyer's Signature   JAMES WIEGAND       Date
 

Address:       Phone No.:       Fax No.:       Electronic Address:      

 
 
 
748         [NOTE: If this offer is being countered or rejected, do not sign
this document. Refer to § 32]





--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 16 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 

Seller's Name: Os Rosemary LLC
 
/s/ Os Rosemary LLC                 3-15-2014     
Seller's
Signature                                                                                             Date
 
 

Address:       Phone No.:       Fax No.:       Electronic Address:      

 
 
                                                                                                                                         
Seller's
Signature                                                                                             Date
 
Address:
 
Phone No.: Fax No.:
 
Electronic Address:


 
749
750         32.  COUNTER; REJECTION. This offer is ❑ Countered ❑ Rejected.
751         Initials only of party (Buyer or Seller) who countered or rejected
offer
 
752                                            END OF CONTRACT TO BUY AND SELL
REAL ESTATE

 
33. BROKER'S ACKNOWLEDGMENTS AND COMPENSATION DISCLOSURE. (To be completed by
Broker working with Buyer)
 
Broker ® Does ❑ Does Not acknowledge receipt of Earnest Money deposit and, while
not a party to the Contract, agrees to cooperate upon request with any mediation
concluded under § 23. Broker agrees that if Brokerage Firm is the Earnest Money
 
Holder and, except as provided in § 24, if the Earnest Money has not already
been returned following receipt of a Notice to
Terminate or other written notice of termination, Earnest Money Holder will
release the Earnest Money as directed by the written mutual instructions. Such
release of Earnest Money will be made within five days of Earnest Money Holder's
receipt of the
executed written mutual instructions, provided the Earnest Money check has
cleared.
 
Broker is working with Buyer as a ❑X Buyer's Agent ❑ Seller's Agent ❑
Transaction-Broker in this transaction. ❑ This is a Change of Status.


 
Brokerage Firm's compensation or commission is to be paid by  ❑ Listing
Brokerage Firm ❑ Buyer x Other LISTING
BROKERAGE FIRM OR SELLER TO PAY 3% COOP TO BUYERS AGENT AT CLOSING.
 
Brokerage Firm's Name:                   Home  Treasure Finders Inc
Broker's Name:                                  Corey Wiegand
 
/s/ Corey Wiegand        
Broker's Signature:





--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 17 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 

 
Address:                                   3412 W 62nd Ave
           Denver,  CO 80221
Phone No.:        (720)273-2398
Fax No.:                                                                  
Electronic Address:                HomeTreasureFinder@gmai1.corn


 
34. BROKER'S ACKNOWLEDGMENTS AND COMPENSATION DISCLOSURE. (To be completed by
Broker working with Seller)

 
Broker ❑ Does ❑ Does Not acknowledge receipt of Earnest Money deposit and, while
not a party to the Contract, agrees to cooperate upon request with any mediation
concluded under § 23. Broker agrees that if Brokerage Firm is the Earnest Money
Holder and, except as provided in § 24, if the Earnest Money has not already
been returned following receipt of a Notice to
 
Terminate or other written notice of termination, Earnest Money Holder will
release the Earnest Money as directed by the written mutual instructions. Such
release of Earnest Money will be made within five days of Earnest Money Holder's
receipt of the
 
executed written mutual instructions, provided the Earnest Money check has
cleared.

 
Broker is working with Seller as a ❑ Seller's Agent ❑ Buyer's Agent ❑
Transaction-Broker in this transaction. ❑ This is a Change of Status.


 
Brokerage Firm's compensation or commission is to be paid by ❑ Seller ❑ Buyer ❑
Other
 
Brokerage Firm's
Name:                                                                 
Broker's Name:                                   TIM GILCHRIST
 
             
              Broker's
Signature:                                                                Date
 
Address:


 
Phone No.:
 
Fax No.:
 
Electronic Address:
753











--------------------------------------------------------------------------------

 CBS4-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (LAND)     3/15/2014  12:15 
 Page 18 of 18
 
Buyer
initials                                                                                                
Seller
initials                                                                                                 

                     
 
 

--------------------------------------------------------------------------------

 
 
 
The printed portions of this form, except italicised or differentiated
additions, have been approved by the Colorado Real Estate Commission
(CP40-5-09) (Mandatory 7-09)

 
THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL BEFORE SIGNING.
 


 
COUNTERPROPOSAL80
 
  Date: March 19, 2014    

 
 
This Counterproposal shall supersede and replace any previous counterproposal.
This Counterproposal amends the proposed contract dated March 15, 2014 between
OS ROSEMARY, LLC ("Seller") and JDONE, LLC ("Buyer'"), relating to the sale and
purchase of the following legally described real estate in the County of Adams,
Colorado:

 
That part of the Southwest '/+ of Section 28, Township 2 South, Range 67 West of
the 6th P.M., formerly known as Block 69, Irondale, County of Adams, State of
Colorado, being more particularly described as follows:
 
Commencing at the West 1/4 corner of said Section 28; thence North 89°25'24"
East along the North line of said SW % , a distance of 1005.05 feet to the
True-Foist of Beginning, said point being on the East right of way line of
Rosemary Street; thence continuing along the North line of said SW 1/4, North
89°25'24" East, a distance of 315.52 feet; thence South 16'57" West a distance
of 663.45 feet; thence South 89°32'23" West a distance of 317.99 feet to a point
on the East right of way line of Rosemary Street; thence North 29'47" East, a
distance of 662.85 feet to the True Point of Beginning, except the North 30 feet
and the South 30 feet of said parcel for Road purposes, all In the County of
Adams, State of Colorado, and commonly known as 8350 Rosemary Street, Commerce
City, CO 80037.
 
The undersigned accepts the proposed contract, including the revised legal
description of the Property set forth above, subject to the following amendments
and revisions:

 
1.          Section 3 is hereby amended as follows:

 
3. DATES AND DEADLINES
 
Item No.
Reference
Event
Date or Deadline
1
§ 4.3
    Alternative Earnest Money Deadline
MEC + 2
   
Title
 
2
§ 8.1
    Record Title Deadline
MEC + 7
3
§ 8.2
    Record Title Objection Deadline
MEC + 10
4
§ 8.3
    Off-Record Title Deadline
MEC + 7
5
§ 8.3
    Off-Record Title Objection Deadline
MEC + 10
6
§ 8.4
    Title Resolution Deadline
MEC + 10 
7
§ 8.6
    Right of First Refusal Deadline
  N/A    
Owners' Association
 
8
§ 7.3
    Association Documents Deadline
  N/A
9
§ 7.4
    Association Documents Objection Deadline
  N/A    
Seller's Property Disclosure
 
10
§10.1
    Seller's Property Disclosure Deadline
MEC + 7
   
Loan and Credit
 
11
§ 5.1
    Loan Application Deadline
MEC + 7
12
§ 5.2
    Loan Objection Deadline
MEC + 10
13
§ 5.3
    Buyer's Credit Information Deadline
MEC + 7
14
§ 5.3
    Disapproval of Buyer's Credit Information Deadline
MEC + 10
15
§ 5.4
    Existing Loan Documents Deadline
 N/A
16
§ 5.4
Existing Loan Documents Objection Deadline
 N/A
17
§ 5.4
Loan Transfer Approval Deadline
  N/A
18
§ 4.7
Seller or Private Financing Deadline
MEC + 10

 

 No. MM-09. COUNTERPROPOSAL  Page 1 of 4

 
 
 

--------------------------------------------------------------------------------

 
 
Counterproposal
8350 Rosemay Street, Commerce City, CO 80022




   
Appraisal
 
19
§ 6.2
Appraisal Deadline
N/A
20
§ 6.2
Appraisal Objection Deadline
N/A
   
Survey
 
21
§ 9.1
Current Survey Deadline
MEC + 14
22
§ 9.2
Current Survey Objection Deadline
MEC +16
23
§ 9.3
Current Survey Resolution Deadline
 
   
Inspection and Due Diligence
 
24
§ 10.2
Inspection Objection Deadline
MEC +30 
25
§ 10.3
Inspection Resolution Deadline
MEC +32 
26
§ 10.5
Property Insurance Objection Deadline
N/A
27
§ 10.6
Due Diligence Documents Delivery Deadline
MEC +10
28
§ 10.6
Due Diligence Documents Objection Deadline
MEC +15
29
§ 10.6
Due Diligence Documents Resolution Deadline
MEC +20
30
§ 10.6
Environmental Inspection Objection Deadline
MEC +30
31
§ 10.6
ADA Evaluation Objection Deadline
N/A
32
§ 10.7
Conditional Sale Deadline
N/A 
33
§ 11.1
Tenant Estoppel Statements Deadline
N/A 
34
§ 11.2
Tenant Estoppel Statements Objection Deadline
 N/A    
Closing and Possession
 
35
§ 12.3
Closing Date
AprIL 30, 2014
36
§ 17
Possession Date
AprIL 30, 2014
37
§17
Possession Time
5:00PM
38
§ 28
Acceptance Deadline Date
MarCH 21, 2014
39
§ 28
Acceptance Deadline Time
4:00:00 PM (MDT)



 
2.           Section 4 is hereby amended as follows:
 
4.  PURCHASE PRICE AND TERMS


 
Item No.
Reference
Item
Amount
Amount
1
§ 4.1
Purchase Price
 $        420,000.00
 
2
§ 4.3
Earnest Money
 
 $        10,000.00
3
§ 4.5
New Loan
    N/A
4
§ 4.6
Assumption Balance
    N/A
5
§ 4.7
Private Financing
    N/A
6
§ 4.7
Seller Financing
 
 $    315,000.00
7 8
       
9
§ 4.4
Cash at Closing
 
 $       95,000.00
10
TOTAL
$
 
 $       420,000.00

 
 

 No. MM-09. COUNTERPROPOSAL  Page 2 of 4

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
Counterproposal
8350 Rosemay Streei Commerce City, CO 80022


 
3.  Due Diligence Period. The Contract is hereby amended to provide a new
Section10.10 to read as follows:
 
DUE DILIGENCE PERIOD. If Buyer shall learn any negative information regerding:
the Property which shall in Buyer's reasonable judgment materially impact the
value or usefulness of the Property; then in such event Buyer shall have the
right to terminate this Contract under § 25.1, provided that written notice of
such termination shall have been given to Seller not later than 30 days from
MEC.
 
4.           Section 2.5.2 is hereby amended to provide that there is no
personal 'property being conveyed under
this Contract.
 
5.           Section 2.7 is hereby amended to provide that there are no water
rightsto be conveyed in hereunder.
 
6.           Section 4.8 is hereby amended to provide that Buyer shall provide a
mortgagee's policy of title
insurance at Buyer's expense. The Seller financing shall be on the standard
terms and conditions of financing extended by Omni Financial Services, Inc. for
real estate loans with the following terms:
 
a.  Loan Amount is lesser of $315,000.00 or 75% of the Purchase Price
b.  Payments due on 1 e of each month
c.  Interest Rate: 6.00% per annum
d.  Loan Amortization: Based on 15 years
e.  Loan Term: Five (5) year balloon
f.   No Prepayment Penalty on 30 days prior written notice of prepayment
g.  Loan Term shall commence on the Closing Date.

 
7.           Section 9. 1.3 is amended to provide that Buyer shall pay for OEC
if requested by Buyer.
 
8.           Section 9.1.1 and 9.1.2 are amended to provide that Buyer shall
order and pay the cost of any new
Survey desired by Buyer.
 
9.           Section 10.6 is hereby amended to provide that notwithstanding any
provision of section 10 to the
contrary, Seller shall only provide to Buyer such Due Diligence Documents as may
actually be in Seller's possession. By
checking the boxes in Section 10.6.1, Seller agrees to search Seller's files for
such locum ts. Seller does not warrant or
represent that any such documents exist in Seller's possession.
 
10.          Paragraphs 10.6.1.11 and 10.63.13 are hereby deemed to be not
checked, as Seller does not have any
of the documentation requested in such paragraphs.
 
11.           Section 10.6.5 is amended to provide that the cost of any phase I
or Phase I Environmental Site
Assessments shall be paid solely by Buyer. Accordingly, at line 481 the Buyer
box shall IFe deemed check, not the Seller
box.
 
12.          Section 10.6.1.14 is amended to provide that the typed language
regarding additional documents is
hereby deleted.
 
13.           Section 13 is hereby amended to provide that the type of deed to
be delivered by Seller at at Closing
shall be a'Special Warranty Deed'.'
 
14.           Section 30 is hereby amended to provide that the typed language is
here I by deleted.
 
15.          The address of Seller for notice purposes is:
 
OS Rosemary, LLC


 

 No. MM-09. COUNTERPROPOSAL  Page 3 of 4

 
 
 

--------------------------------------------------------------------------------

 
 
Counterproposal
8350 Rosemay Stree4 Commerce City, CO 80022


 
c/o Bulow & Associates, LLC
7400 East Crestline Circle, Suite 250 Greenwood Village, Colorado 80111
Attention: Ephraim A. Bulow
Fax:                 (303) 220-3312
Email: ebulow(bulowlaw com
 
16.          The address of Buyer for notice purposes is:
 
Edward S. (Ted) Waitkus 1790 30th Street, Suite 316 Boulder, CO 80301
Email: info(a)twaitkuslaw.coin
 
17.          This Contract may be assigned by Buyer to any entity which is owned
and controlled by the
principals of the named Buyer
only.                                                                                       

 
SELLER:
 
OS ROSEMARY, LLC
By. Omni Financial Services, Inc., its Manager
 
By. /s/ OS Rosemary
Its: Assistant Secretary

 
Date of Seller's signature: March 19, 2014
 
BUYER:
 
JDONE, LLC


 
By. /s/ James Wiegand
Its: Managing Member


 
Date of Buyer's signature:  March 20, 2014





 


 
N.B. When this counterproposal form is used, the proposed contract is not to be
signed by the party initiating this counterproposal. This counterproposal must
be securely attached to the proposed contract.


 






 

 No. MM-09. COUNTERPROPOSAL  Page 4 of 4

 